                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )       CASE NO. 1:19-CR-89-HAB
                                                 )
                                                 )
KENNETH APT                                      )

                                      OPINION AND ORDER

        In 2015, Defendant, Kenneth Apt (Apt), burgled two buildings located on the same

property resulting in two separate state court burglary convictions. This conduct, along with a 1993

state burglary conviction, earned him the unfortunate designation in his current federal case as an

Armed Career Criminal (ACC) under 18 U.S.C. §924(e).

        Before the Court is Defendant’s objection to his classification in the presentence

investigation report (PSR) as an ACC warranting enhanced penalties in his case. (ECF No. 54).

The Defendant objects to that classification on two grounds: first, that a jury, not the judge, must

decide whether he is an armed career criminal; and, second, that he does not have three qualifying

prior violent felonies. 1 This Court has already overruled the former objection (ECF No. 57),

concluding that the Supreme Court’s decision in Almendarez-Torres v. United States, 523 U.S.

224, 226-27 (1998) holds that prior convictions are sentencing factors that may be determined by

a judge and need not be alleged in the indictment or proven to a jury. 2 As for the latter objection,


1
 The Defendant seeks to have all the references to the ACCA in the PSR stricken and contends that the
conclusions in the PSR are premature until he is found to be an armed career criminal. Defendant also
makes a third objection to the Court’s consideration of information in the PSR. This Court has overruled
this objection (ECF No. 57).
2
 Seventh Circuit authorities have also consistently rejected the Defendant’s position. See United States v.
Boyce, 742 F.3d 792, 799 (7th Cir. 2014) (making the identical argument as Defendant here and holding
“Alleyne, however, did not change the rule announced in Almendarez–Torres v. United States that the fact
of a prior conviction need not be alleged in the indictment or proven to a jury beyond a reasonable doubt.
the Defendant asserts that the two 2015 burglaries occurred simultaneously and constitute a single

predicate offense for ACCA purposes. Indeed, if the Court were to sustain this objection and find

that the two burglaries were not committed “on occasions different from one another,” the

Defendant would not have the requisite number of predicate offenses to qualify him for the

enhanced ACCA penalties. For this reason, and in response to the Defendant’s request for an

evidentiary hearing on this issue (ECF No. 54), the Court initially set the matter for hearing. (ECF

No. 57).

        Before the hearing, the Government filed a brief asserting that, in its view, an evidentiary

hearing was unnecessary. (ECF No. 60). The Government argued that under the Supreme Court’s

holding in Shepard v. United States, 544 U.S. 13, 26 (2005), this Court is limited to consulting

“the conclusive records made or used in adjudicating guilt,” such as the “charging documents, plea

agreements, [and] findings of fact resulting from a bench trial,” United States v. Elliott, 703 F.3d

378, 382 (7th Cir. 2012), in ruling on the Defendant’s objection. Noting that, “[a]t first glance, the

Court is inclined to agree with the Government that no additional evidence is permitted under

Shepard and the Seventh Circuit authorities cited in its brief,” the Court vacated the evidentiary

hearing and provided the Defendant time file a response to the Government’s brief. With briefing

now complete (ECF Nos. 62, 63, and 66), the Court concludes that an evidentiary hearing is not

required and, based on the Shepard documents submitted to the Court, the Defendant’s objection

is OVERRULED.



The Court explicitly stated in Alleyne that it was not revisiting its Almendarez–Torres decision because the
parties had not raised it.”) (internal citations omitted); United States v. Zuniga, 767 F.3d 712, 717-718 (7th
Cir. 2014) (“Zuniga’s argument is foreclosed by Almendarez-Torres… which held that prior convictions
are ‘sentencing factors’ that could be determined by a judge, and did not need to be alleged in the indictment
or proven to a jury.”); United States v. Anderson, 766 Fed.App’x 377, 378 (7th Cir. 2019)(“Anderson also
argued that the government should have charged his previous convictions in his indictment and proven
them to a jury, but he conceded that Almendarez-Torres…forecloses this argument at our level.”)


                                                      2
    1. Background

    The facts underlying Apt’s federal charge are straight-forward: on September 27, 2019, Apt

was traveling northbound on Lafayette Street in Fort Wayne when his Ford pickup truck left the

roadway and struck two city light poles. When officers arrived on the scene, Apt was unconscious

in the driver’s seat. Officers noted an empty beer can on the driver’s side floorboard of the pickup

truck but did not smell alcohol coming from Apt. Still, Apt’s erratic breathing caused the officers

concern that he may be under the influence of an opiate. Officers then located cocaine in Apt’s

pants pocket. Apt was transported by EMS to the hospital. When he was being transferred from an

EMS cot to the emergency room cot, Fort Wayne Police located a Ruger LC9 firearm in a black

holster.

           The Government indicted Apt on October 23, 2019. On December 22, 2020, Apt pled

guilty to the sole count of the Indictment charging him with being a felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1). (ECF No. 40).

    2. Discussion

           The ACCA imposes an enhanced sentence when a defendant has three prior convictions

for a serious drug offense or “violent felonies.” 18 U.S.C. § 924(e). The stakes are high for Apt; if

this enhancement applies, Apt’s sentencing range jumps from a maximum penalty of ten years to

a range of fifteen years to life. For this reason, Apt has vigorously asserted that he does not possess

three predicate offenses as stated in the PSR and argued by the Government.

           The ACCA defines “violent felony” as “any crime punishable by imprisonment for a term

exceeding one year” that (1) “has as an element the use, attempted use or threatened use of physical

force against the person of another”; (2) “is burglary, arson, or extortion, [or] involves the use of

explosives”; or (3) “otherwise involves conduct that presents a serious potential risk of physical



                                                  3
injury to another.” 18 U.S.C. § 924(e)(2)(B). These three “clauses” are respectively known as (1)

the elements clause, (2) the enumerated clause, and (3) the residual clause. 3 It is well-settled in

this circuit that a conviction for Indiana robbery qualifies as a violent felony under the elements

clause of the ACCA. United States v. Duncan, 833 F.3d 751, 758 (7th Cir. 2016); United States v.

Perry, 862 F.3d 620 (7th Cir. 2017) (class C burglary); United States v. Foster, 877 F.3d 343 (7th

Cir. 2017) (class B burglary).

        It comes as no surprise, then, that the Government points to Apt’s three Indiana burglary

convictions as the three predicate offenses required to sustain the enhanced penalties. Apt has not

challenged his 1993 burglary conviction. Rather, his grievance is with the two 2015 convictions

for burglary. He asserts that these convictions are not separate qualifying violent felonies because

they were not “committed on occasions different from one another” as the statute requires. 18

U.S.C. § 924(e)(1). As noted above, Apt requested an evidentiary hearing and, in response to the

Court’s inquiry about the evidence he would intend to present at a hearing, he stated he intends to

call the Fort Wayne, Indiana detective involved in the 2015 case, a representative of each of the

victims in those cases, and various exhibits with the location of the property and items taken from

the property. Additionally, Apt attached the probable cause affidavits and Apt’s own affidavit to

his brief. (ECF No. 66).

        What Apt does not address adequately in his briefing is the Government’s position that the

Court may consult only the documents approved by the Supreme Court in Shepard, 544 U.S. at



3
 In 2015, the Supreme Court held that the residual clause of the ACCA was unconstitutionally
vague. Johnson v. United States, 576 U.S. 591, 597 (2015). Therefore, if a prior conviction is not a serious
drug offense and does not fall within the enumerated clause, it constitutes a “violent felony” for purposes
of the ACCA only if it satisfies the elements clause. Portee v. United States, 941 F.3d 263, 266 (7th Cir.
2019).


                                                     4
26. The Government has submitted Shepard approved documents to the Court and argues that an

evidentiary hearing is unnecessary since the documents submitted resolve the question before the

Court. The Government asserts that the sole issue for resolution is whether these documents show

by a preponderance of the evidence that the Defendant committed the burglaries on occasions

different from one another with the determining factor being whether the Defendant had a chance

to “terminate his wrongdoing.” Anderson, 766 Fed.Appx. at 379; Elliott, 703 F.3d at 381.

        This Court’s review of the cases cited in the Government’s brief as well as its own research

establishes that an evidentiary hearing is not required, in fact it is foreclosed by Shepard, and the

Court may evaluate only the Shepard documents presented related to these 2015 convictions. (ECF

Nos. 60-1, 60-2, 60-3, 63-1). 4 See Kirkland v. United States, 687 F.3d 878, 889 (7th Cir. 2012)

(holding that the evidentiary restrictions in Shepard apply to the “different occasion” inquiry under

§ 924(e)); United States v. Hunter, 418 Fed.Appx. 490, 494 (7th Cir. 2011); accord, United States

v. Dantzler, 771 F.3d 137 (2d Cir. 2014) (finding plain error where district court used parole

records, local presentence reports, arrest reports, officer statements, and defendant’s sentencing

submissions not authorized by Shepard). Through Shepard-approved documents, the burden is on

the government to prove that the offenses occurred on separate occasions, but “if the Shepard-

approved documents before a district court are equivocal as to whether the offenses occurred on

the same occasion, the ACCA does not apply.” Kirkland, 687 F.3d at 889.




4
 Apt submitted the Affidavits for Probable Cause in the 2015 cases along with his surresponse. (ECF No.
66-2, 66-3). Yet the Supreme Court’s holding in Shepard prohibits a sentencing court from reviewing any
document that precedes the charging document. See Shepard, 544 U.S. at 16 (“The question here is whether
a sentencing court can look to police reports or complaint applications to determine whether an earlier
guilty plea necessarily admitted, and supported [a violent felony]. We hold that it may not, and that a later
court determining the character of [a prior conviction] is generally limited to examining the statutory
definition, charging document, written plea agreement, transcript of plea colloquy, and any explicit factual
finding by the trial judge to which the defendant assented.”)


                                                     5
        Turning now to the charging documents supplied by the Government, Apt was charged by

Information in cause number 02D06-1504-F5-122, with knowingly or intentionally breaking and

entering the building or structure of Schaefer’s Lawn Service, with intent to commit theft. (ECF

No. 60-1). He was charged by Information in cause number 02D06-1505-F5-136, with knowingly

or intentionally breaking and entering the building or structure of another person, to wit: Gregory

Doublas, with intent to commit theft. (ECF No. 60-2). 5 Both Informations reflect that these

burglaries occurred between April 16, 2015, and April 17, 2015. Apt pled guilty to the burglary

counts in the two Informations. During his plea colloquy, Apt admitted that between April 16 and

April 17, he entered Schaefer’s Lawn Service through a fence and took items from the property.

(ECF No. 63-1 at 11). In the second case, he stated that the same night he also went onto Greg

Doublas’ property without permission and took items from that property. (Id. at 12). The court

accepted these admissions in support of the factual bases for his plea in each case.

        “[A] defendant will be subject to the ACCA enhancement if each of [his] prior convictions

arose out of a separate and distinct criminal episode.” United States v. Elliott, 703 F.3d 378, 383

(7th Cir. 2012). “Factors relevant to that assessment include the nature of the crimes, the identities

of the victims, and the locations where the crimes took place.” Id. Although “timing is a relevant

consideration, ... [w]hat really matters ... is the opportunity of the perpetrator to terminate his

wrongdoing.” Id. The Court's inquiry “is simple: were the crimes simultaneous or were

they sequential?” United States v. Hudspeth, 42 F.3d 1015, 1021 (7th Cir. 1994) (en banc).

        Here there can be little question but that the crimes were sequential and not simultaneous.

Although committed close in time, the offenses had different victims and Apt entered different

buildings and committed theft from both once he made his way inside. It is impossible for Apt to


5
 Both Informations also contained a second count for theft, a level 6 felony, which were dismissed as part
of Apt’s plea agreement.
                                                    6
have been inside both the building owned by Schaefer’s Lawn Service and the property rented by

Gregory Doublas at the same time, even if they were near each other or at the same address. This

means he made a conscious decision to complete one burglary and proceed to the next building to

complete a second one. Apt conceded as much in his plea colloquy when he stated that on the same

night he entered both buildings and stole items. In between, he had time to terminate his

wrongdoing before moving on to burglarize the second property.

       Moreover, under the “different occasions” analysis even small gaps in time and place are

enough to separate criminal episodes. See United States v. Pope, 132 F.3d 684, 690 (11th Cir.

1998). In Pope, the Eleventh Circuit outlined the analysis in this way:

       [T]he “successful” completion of one crime plus a subsequent conscious decision
       to commit another crime makes that second crime distinct from the first for the
       purposes of the ACCA. Accordingly, we hold that so long as predicate crimes are
       successive rather than simultaneous, they constitute separate criminal episodes for
       purposes of the ACCA.

Pope, 132 F.3d at 692. Here, the two burglaries occurred in distinct buildings owned or rented by

different individuals. The conduct is separate and distinct in that Apt necessarily had to complete

one burglary before moving on to begin the next burglary. For this reason, the Court finds that the

Government has met its burden of proving that the 2015 burglaries were successive not

simultaneous and occurred on occasions different from one another as that phrase is interpreted

under the ACCA. See, e.g., United States v. Nigg, 667 F.3d 929, 936 (7th Cir.2012) (“Nigg’s

crimes were obviously committed in sequential fashion, as it is physically impossible for one

person to commit three armed robberies simultaneously at three different locations against three

different victims on three different dates.”); United States v. Cardenas, 217 F.3d 491, 492 (7th Cir.

2000)(“In this case, the two sales of crack cocaine on March 27 were two separate and distinct

episodes. While Cardenas sold the crack cocaine to the same people, the sales were separated by



                                                 7
forty-five minutes and a half a block. Cardenas had plenty of time to change his mind, to cease

and desist, and to refuse to sell to the informants.”); United States v. Wooden, 945 F.3d 498 (6th

Cir. 2019) (defendant’s ten separate burglary convictions for entry into ten different mini

warehouses on the same day constituted separate predicate offenses under ACCA); United States

v. Carr, 592 F.3d 636 (4th Cir. 2010) (affirming ACCA sentence for defendant who committed a

series of storage unit break-ins on the same day).   Thus,   the   Probation   officer   properly

concluded that Apt has three predicate convictions for violent felonies to support the ACC

enhancement. The Defendant’s objection is OVERRULED.

                                         CONCLUSION

       Based on the above, the Defendant’s objection to the PSR (ECF No. 54) is OVERRULED.

The Court will set a sentencing date by separate entry.

       SO ORDERED on July 14, 2021.

                                                     s/ Holly A. Brady
                                                     JUDGE HOLLY A. BRADY
                                                     UNITED STATES DISTRICT COURT




                                                 8
